Case 1-20-40079-cec Doc1 Filed 01/07/20 Entered 01/07/20 15:04:27

Fill in this information to identify your case:

United States Bankruptcy Court for the:

 

; Eastern District of New York & UY,
‘Srey, S4Nyy. Len,
| Case number (/f known): Chapter you are filing under: tar Ore. Rup,"
Chapter 7 ~ . oko
Q) chapter 11 le OY
Q Chapter 12 Z ce RP i
O) Chapter 13 ee Chéck JE this is an

  

amendéditqng

 

Voluntary Petition for Individuals Filing for Bankruptcy 42117

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns. a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 4: | Identify Yourself

4. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your : ;
government-issued picture Xiaonian

 

 

identification (for example, First name First name

your driver's license or

passport). Middie name Middle name
He

Bring your picture
identification to your meeting Last name Last name
with the trustee.

 

 

 

 

 

 

 

 

 

 

Suffix (Sr., Jr. I, ID Suffix (Sr., Jr., il, Ill)
2. All other names you N/A
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
y 9 xx - x-_ 3 7 8 O- XXX = XX

your Social Security
number or federal OR OR

Individual Taxpayer

Identification number 9x - xx -_ 9xx - x -_
(ITIN)

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 1-20-40079-cec Doc1 Filed 01/07/20 Entered 01/07/20 15:04:27

 

 

 

Debtor 1 Xiaonian He Case number (if known)
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only ina Joint Case):

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

CJ I have not used any business names or EINs.

GINNY'S CAFE LLC

CJ | have not used any business names or EINs.

 

Business name

Ginny's USA Inc.

Business name

EIN

Business name

Business name

Ein”

EIN

 

5. Where you live

255 Ovington Ave

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street

Brooklyn NY 11209

City State ZIP Code City State ZIP Code
Kings

County County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street

P.O, Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(C} 1 have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CJ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

U) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

 
Debtor 1

Case 1-20-40079-cec

Xiaonian

First Name

Middle Name

Doc1 Filed 01/07/20 Entered 01/07/20 15:04:27

He

Last Name

Case number (if known),

Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

2 Chapter 7

() Chapter 11
C] Chapter 12
( Chapter 13

 

How you will pay the fee

\Z | will pay the entire fee when | file my petition. Please check with the clerk’s office.in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

L) | need to pay the fee in installments. lf you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).

LJ | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for W No
bankruptcy within the
last 8 years? Ql Yes. District When Case number
MM / DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy W No
cases pending or being a
filed by a spouse who is Qi Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /OD/YYYY
11. Do you rent your WNo. Goto line 12.
residence? () Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

CI No. Go to line 12.

L) Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 1-20-40079-cec Doc1 Filed 01/07/20 Entered 01/07/20 15:04:27

Debtor 1 Xiaonian He Case number (if known)

 

 

First Name Middle Name Last Name

EERE Report About Any Businesses You Own as a Sole Proprietor

 

12. Are youasole proprietor (No. Goto Part 4.
of any full- or part-time
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. Number Street

 

Name of business, if any

 

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

UI Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
C) Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

CU] None of the above

 

. 13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

° . WNo. !amnot filing under Chapter 11.
For a definition of smal/
business debtor, see CJ No. 1am filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

C} Yes. 1am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14.Do youownorhaveany [Jno
property that poses or is
alleged to pose a threat O Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-20-40079-cec Doc1 Filed 01/07/20

Debtor 1 Xiaonian

First Name Middie Name

He

Last Name

Entered 01/07/20 15:04:27

Case number (if known)

| Part 5: Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

CL) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Od | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

Q) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LI) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

L) | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this. bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

O) 1am not required to receive a briefing about
credit counseling because of:

‘a Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 1-20-40079-cec

Debtor 1 Xiaon ian

Fires Name Middle Name

Answer These Questions for Reporting Purposes

He

Last Name

Case number {# known)

Doc1 Filed 01/07/20 Entered 01/07/20 15:04:27

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CI No. Go to line 16b.
M1 Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

@ No. Go to line 16c.
Q Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17, Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

CV No. lamnot filing under Chapter 7. Go to line 18.

W@ Yes. |am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds wilt be available to distribute to unsecured creditors?

 

 

excluded and @ No
administrative expenses
are paid that funds will be OQ) Yes
available for distribution
to unsecured creditors? ;
48. How many creditors do 1-49 (2 1,000-5,000 C) 25,001-50,000
_ you estimate that you 2) 50-99 L 5,001-10,000 ) 50,001-100,000
owe? Q 100-189 () 10,001-25,000 () More than 100,000
C] 200-999
. 19. How much do you CI $0-$50,000 ®@ $1,000,004-$10 million C) $500,000,001-$1 billion

estimate your assets to
be worth?

_ 20. How much do you
estimate your liabilities
to be?

() $50,001-$100,000
C) $100,001-$500,000
0} $500,001-$1 million

() $0-$50,000

(2 $50,001-$100,000
CQ $100,001-$500,000
(J $500,001-$1 milfion

(3 $10,000,001-$50 million
(CI $50,000,001-$100 million
0 $100,000,001-$500 million

& $1,000,001-$10 million

C3 $10,000,001-$50 million
£) $50,000,001-$100 million
(2 $100,000,001-$500 million

€} $1,000,000,001-810 billion
CT) $10,000,000,001-$50 billion
(0 Mere than $50 billion

CJ $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
C] More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penaity of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of tite 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, ! have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand raking a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

  

18 U.S.C. §¥ 152, 4841, 1519, and 3571.
x XipOlibo IC x
SigpAture of Debtor 1 7

Executed on
Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 

Signature. of Debtor 2

Executed on

MM// DD MM / DD /YYYY

 

 
Case 1-20-40079-cec Doc1 Filed 01/07/20 Entered 01/07/20 15:04:27

Debtor 1 Xiaonian He Case number (¢ known),

Fust Name Middle Name Last Name

1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, ifyou are tg proceed under Chapter 7. 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

need to file this page. x “% uA Q_ Ness t Sen Date o\ [07 [2020

Signatures }tomey for Debtor MM of) ODD OLYYYY

Baya Harrison
Printed name

The Harrison Law Firm P.C.

 

 

 

 

 

 

Firm name

38-08 Union Street

Number Street

Suite 11A

Flushing NY 11354

City State ZIP Code

Contact phone (866 ) 943-2692 Email address bwh@heboya.com
5678610 NY

Bar number State

Official Form 101 Voluntary Petition for Individuais Filing for Bankruptcy page 7

 
Case 1-20-40079-cec Doc1 Filed 01/07/20

Creditors.txt
RON WISH, LLC
112 HIGHMOUNT AVE.
NYACK, NEW YORK, 10960

BOARD OF MANAGERS OF THE VISIONAIRE CONDOMINIUM
778 Lexington Avenue, 9th Floor
New York, NY 10065

BAYRIDGE THIRD AVENUE, LLC
72. OVERHILL RD
EAST BRUNSWICK, NEW JERSEY, 908816

HSBC BANK USA, N.A.

P.O. Box 2013
Buffalo, NY 14240

Page 1

Entered 01/07/20 15:04:27
